DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘heat activated’ has not been described in the specification in terms of how the layer is activated, and how the layer is made ‘active’ and how the layer is heated and to what temperature.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1, 4 and 7 — 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Tsukamoto et al (U.S. Patent No. 6,063,462) in view of Kelch et al (U.S. Patent No. 5,254,401)
and Sakagami et al (U.S. Patent Application Publication No. 2012/0187672 A1).
With regard to Claims 1, 4 and 9, Tsukamoto et al disclose a packaging material (having
package strength; column 5, lines 12 — 20) comprising a first layer formed from ‘NY — 2’
having a thickness of 10 m and a second layer formed from ‘M — EVA’ having a thickness of 20 m in an example (column 13, lines 17 — 30); “NY — 2’ is polyamide and ‘M — EVA’ is
formed from ethylene vinyl acetate copolymer having a second polar monomer that is acrylic
acid (the polyamide is nylon; column 10, lines 15 — 45); blending of polyamide with
thermoplastic polyurethane is disclosed (column 8, lines 21 — 28); the ethylene vinyl acetate
copolymer is between two layers and is therefore a coupling agent, and the total thickness of the
packaging material is 58 m (column 13, lines 17 — 30); the ethylene vinyl acetate copolymer is
an adhesive that is blended with an ethylene — ethyl acrylate copolymer that is also an adhesive
(column 7, lines 40 — 45), and that is therefore an olefin — based polymer coupling agent; the
claimed aspect of ‘heat activated’ is a product — by — process limitation. Therefore, if the
product in the claim is the same as the prior art, the claim is unpatentable even though the prior
art product was made by a different process. MPEP 2113. Maleic anhydride is not disclosed. An olefin — based polymer coupling agent comprising no maleic anhydride is therefore disclosed.  Tsukamoto et al also do not disclose a first layer having a thickness of between 20 m and 400 m. However, the total thickness of the packaging material is 10 — 120 m (column 9, lines 3 — 14). It would have been obvious for one of ordinary skill in the art to provide for a thickness of between 20 m and 400 m, as the thickness of 10 m is disclosed in an example and a total thickness of 10 — 120 m is disclosed. Tsukamoto et al fail to disclose a layer having the claimed Shore A hardness. However, Sakagami et al disclose that a resin having a Shore A hardness of 85 is considered to be flexible (paragraph 0032). It would have been obvious for one of ordinary skill in the art to provide the claimed Shore A hardness, in order to provide flexibility as taught by Sakagami et al. Tsukamoto et al also fail to disclose a polyurethane ether.
Kelch et al teach the use of polyurethane ether (column 5, lines 54 — 60) in packaging,
for the purpose of obtaining packaging in bulk of perishable goods (column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for polyurethane ether in order to provide packaging in bulk of perishable goods as taught by Kelch
et al.
With regard to Claims 7 — 8, the claimed ratio is not disclosed.
However, it would have been obvious for one of ordinary skill in the art to provide for the
claimed ratio, as a blend of thermoplastic polyurethane and ethylene — vinyl acetate modified
with maleic anhydride is disclosed.
With regard to Claim 10, anti — blocking agents are not required by Tsukamoto et al. It
would have been obvious for one of ordinary skill in the art to provide for no anti — blocking
agents, as no anti — blocking agents are required.
With regard to Claims 11 — 12, co — extrusion is disclosed (column 8, lines 21 — 25).
However, the claimed aspect of “co — extrusion’ is a product — by — process limitation.
Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even
though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 13, a physical surface treatment is disclosed that is irradiation
(column 13, lines 55 — 65).
With regard to Claim 14, a tray is disclosed (column 9, line 13) and deep drawing is also disclosed (column 18, line 21). However, the claimed aspect of ‘thermoformed’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 15, a sealable layer that is a polyethylene is disclosed in an example
(MePe — 4; column 11, lines 12 — 35). The packaging material is therefore structurally
identical to a packaging material laminated to polyethylene by thermo — lamination.


ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the  35 U.S.C. 103(a) rejection of Claims 1, 4 and 6 — 15 as being unpatentable over Tsukamoto et al (U.S. Patent No. 6,063,462) in view of Kelch et al (U.S. Patent No. 5,254,401) and Sakagami et al (U.S. Patent Application Publication No. 2012/0187672 A1) and 35 U.S.C. 103(a) rejection of Claims 21 — 22 as being unpatentable over
Tsukamoto et al (U.S. Patent No. 6,063,462) in view of Kelch et al (U.S. Patent No. 5,254,401)
and Sakagami et al (U.S. Patent Application Publication No. 2012/0187672 A1) and further in
view of Nelson (U.S. Patent No. 9,446,874 B2), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated May 25, 2022, that an olefin – based coupling agent that is heat – activated is not disclosed by Tsukamoto et al.
However, as stated in the previous Action, the claimed aspect of ‘heat activated’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782